 Case 15-00010              Doc 71        Filed 03/03/20 Entered 03/03/20 12:16:13                              Desc Main
                                             Document Page 1 of 1
       UNITED STATES BANKRUPTCY COURT, NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

RE: QUINN S SMITH                                                           ) Case No. 15 B 00010
                                                                            )
                                                                  Debtor    ) Chapter 13
                                                                            )
                                                                            ) Judge: JACK B SCHMETTERER

                                                   NOTICE OF MOTION



  QUINN S SMITH                                                             DAVID M SIEGEL
                                                                            via Clerk's ECF noticing procedures
  4940 EAST END #20B
  CHICAGO, IL 60615

   Please take notice that on March 25, 2020 at 10:00 am my designee or I will appear before the Honorable
   Judge JACK B SCHMETTERER at 219 South Dearborn Courtroom 682, Chicago, IL and present the motion
   set forth below.

   I certify under penalty of perjury that this office caused a copy of this notice to be delivered to the persons
   named above by U.S. mail at 55 E Monroe St., Chicago, Il 60603 or by the methods indicated on March 03,
   2020.

                                                                                /s/ Tom Vaughn


                   TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS



  Now comes Tom Vaughn, Trustee in the above entitled case and moves the Court to dismiss this case in
  support thereof states:

  1.   On January 02, 2015 the Debtor filed a petition under Chapter 13 of Title 11 U.S.C.

  2.   The debtor's plan was confirmed on April 29, 2015.

       A summary of the debtor's plan follows:


       Monthly Payment $515.00                                      Last Payment Received: 01/15/2020


       Amount Paid $28,135.00                                       Amount Delinquent $153.17




  WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to the
  term of a confirmed plan, pursuant to § 1307 (c) (6).


                                                                              Respectfully submitted,

  TOM VAUGHN
                                                                              /s/ Tom Vaughn
  CHAPTER 13 TRUSTEE
  55 E. Monroe Street, Suite 3850
  Chicago, IL 60603
  (312) 294-5900
